Citation Nr: 0940993	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to January 
1994. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
posttraumatic stress disorder (PTSD).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(d) (2008); Cohen v. Brown, 10 Vet. App. 128, 139-43 
(1997).  With regard to the second PTSD element, evidence of 
an in-service stressor, the evidence necessary to establish 
that the claimed stressor occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).

If it is determined through military citation or other 
supporting evidence that the veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

Where, however, VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the Veteran lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 200); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994). 

In this case, the Veteran contends that he current has PTSD 
as a result of his exposure to in-service combat stressors, 
including having to dig fox holes while SCUD missiles flew 
by, being fired upon my Iraqis hiding out between buildings, 
seeing several Iraqis shot to death, shooting several people 
and seeing people burned to death.  The veteran has furnished 
a copy of an Army Commendation Medial, dated in April 1991, 
which reflects that he had meritorious service in combat.  He 
has also supplied a General Order, dated 21 March 1991 that 
reflects that his unit, 2d Bn, 41st FA, was authorized to 
wear the 1st Armored Division Combat Patch.  His personnel 
records reflect that he was TDY in Saudi Arabia for 4 months 
between December 1990 and May 1991.  

The Veteran's claim was previously denied on the basis that 
he was not in combat and that his alleged stressors have not 
been verified.  The RO determined that the Veteran's records 
failed to indicate any evidence that the Veteran was in 
combat during service.  However, the Veteran's personnel file 
does not appear to be complete.  The current file contains 
only a few pages of records which are limited to duty 
stations and the Veteran's discharge procedures.  Based on 
other evidence in this case, it is reasonable to conclude 
that other personnel records must exist.  The United States 
Court of Appeals for Veterans Claims (the Court) has 
determined that if all relevant personnel records have not 
been obtained, that may be a breach of the duty to assist and 
grounds for remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), 
(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-103 (2005). 

The Veteran's principal duty assignment was cannon 
crewmember.  The Board is aware that in Daye v. Nicholson, 20 
Vet. App. 512 (2006), the Court admonished VA for not 
securing and reviewing the history of the Veteran's unit for 
possible alternative sources of evidence of combat or 
stressful incidents.  A review of the record in this case 
reveals that there has been no effort to obtain any 
information regarding activities of the Veteran's unit during 
the dates in question.  The Board notes that the Veteran 
himself has been somewhat vague in providing information with 
regard to his claimed stressful incidents.  He should be 
afforded the opportunity to provide more specific information 
that would assist in a search regarding his claimed 
stressors.  

Furthermore, a May 1992 letter written by the Veteran's 
father and pertaining to the Veteran's discharge indicates 
his belief that his son saw heavy fighting in Iraq.  This 
evidence, so far removed from the Veteran's claim for PTSD 
and nearly contemporaneous with the Veteran's service, 
indicates a possibility that the Veteran was engaged in 
combat with the enemy.

As such, on remand, the RO/AMC should undertake efforts to 
obtain additional information that may indicate that the 
Veteran's alleged stressors were combat-related or otherwise 
corroborate the Veteran's claimed stressors.  38 C.F.R. 
§ 3.304(d); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Specifically, the RO/AMC should direct the U.S. Army and 
Joint Services Records Research Center (JSRRC) to review 
reports from the Veteran's unit on the dates the Veteran 
claims he was in combat.  After reviewing these reports the 
JSRRC should note whether there is any corroboration of 
combat as described the Veteran above.  

The claims file also reflects that the Veteran has applied 
for and been granted Social Security Administration (SSA) 
benefits, but those records have not been associated with the 
claims file.  These records must be obtained before a 
decision can be made.  

Further, while there has been a reported diagnosis of 
posttraumatic stress disorder, the record reflects various 
diagnoses have been set forth for the veteran's psychiatric 
disability.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire as to whether he has had any 
treatment for his PTSD since August 2008.  
If the Veteran indicates that he has 
received any pertinent treatment, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  The RO/AMC should obtain the Veteran's 
Social Security Administration records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file. 

3.  The RO/AMC should request that the 
Veteran provide more specific information 
as to the claimed stressful experiences he 
had while serving with the military, to 
include the location of any such stressful 
experiences, the names of any individuals 
injured or killed, and any other 
information which could be used to help 
substantiate his claim.  He should be 
advised that this information is necessary 
to obtain supportive evidence of the 
claimed stressful event or events and that 
he must be as specific as possible, 
because without such details an adequate 
search for verifying information cannot be 
conducted.  

4.  After the Veteran's response regarding 
stressful events is received, the RO/AMC 
should obtain the Veteran's complete 
service personnel record and request 
assistance in verifying any stressful 
incident reported by the Veteran from the 
United States Army and Joint Service 
Records Research Center (JSRRC).  
Specifically, the RO/AMC should request 
any available unit history and/or diary 
for the Veteran's unit for the dates the 
Veteran alleged stressors occurred.  

5.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran engaged in combat with 
the enemy.  If the RO determines that the 
Veteran was not engaged in combat with the 
enemy it must determine whether the 
Veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO/AMC must specifically 
render a finding as to whether the record 
establishes the existence of a stressor or 
stressors.  Moreover, the RO/AMC must 
specify what stressor or stressors in 
service is has determined are established 
by the record.  In reaching this 
determination, the RO/AMC should address 
any credibility questions raised by the 
record.

6.  After the foregoing, the RO/AMC should 
schedule the Veteran for a VA psychiatric 
examination in order to ascertain if he 
meets the diagnostic criteria for PTSD, 
and, if so, whether such is linked to any 
verified in-service stressor(s).  The RO 
must inform the psychiatrist of the 
verified in-service stressor(s) and 
forward the folder in its entirety to that 
psychiatrist for review.  The psychiatric 
evaluation should include a review of the 
Veteran's history and current complains, 
as well as a comprehensive mental status 
evaluation and any tests deemed necessary.  
The examiner should then offer an opinion 
as to whether the Veteran meets the 
diagnostic criteria for PTSD as defined by 
the American Psychiatric Associations 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  If so, 
the examiner must determine if it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
PTSD is causally linked to the verified 
in-service stressor.  The psychiatrist 
should consider only the single verified 
stressor and is also asked to provide the 
rationale used in formulating his or her 
opinion in the written report.  

7.  Finally, after completion of all of 
the foregoing, and after undertaking any 
further development deemed warranted by 
the record, the RO should again review 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


